Citation Nr: 1124527	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability.

(The issue of entitlement to service connection for a low back disability will be the subject of another decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 1994.  His discharge documents show that he served in Southwest Asia, and that he was awarded the Combat Infantryman Badge and the Air Assault Badge.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this issue for further evidentiary development.  That development having been completed, the case is now again before the Board.

The issue of entitlement to service connection for Gulf War Syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred it to the AOJ for appropriate action.  


FINDING OF FACT

The medical evidence establishes that the Veteran manifests a refractive error.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in March 2007 that satisfied the duty to notify provisions regarding service connection claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim.  In addition, this claim was remanded in June 2009 for further development.  An additional duty to assist letter was sent to the Veteran in June 2009.

The Veteran underwent VA examination in July 2009, which reveals no findings of diabetic retinopathy.  Rather, the VA examiner diagnosed refractive error.  This is not a disability for which service connection can be granted.  See 38 C.F.R. § 3.303(c).  The Board notes that examiner stated that the Veteran's claims file was available but did not specify that the claims file had been reviewed.  The examination was returned in August 2009 for clarification that the claims file had been reviewed.  A response from the examiner is not of record.  Notwithstanding, the Board finds that further remand is not necessary.  The records do not demonstrate an eye disability for which service connection can be granted, hence remanding for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Given the foregoing, no further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.

II.  Service Connection for an Eye Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

However, the regulations provide that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.  See 38 C.F.R. § 3.303(c).  Hence, refractive error is not a disability that may be service-connected under VA regulations.

The Veteran contends that he has an eye condition that is the result of repeated exposure to explosions, use of night vision goggles, and weapon use.  He attests that he experienced sight loss and which has persisted continuously since active service.  

Discharge documents and service treatment records reflect that the Veteran served in Southwest Asia and that he was awarded the Combat Infantryman Badge and the Air Assault Badge.  His military occupational specialty (MOS) was as an infantryman.  The Veteran is recognized as having been in combat, and his assertions are conceded.  See  38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

The Veteran's reports of medical history and examination at entrance to and discharge from active service show no complaints or findings of an eye disability.  Distant and near vision was measured and 20/20 bilaterally.  However, service treatment records show treatment for pink eye and for trauma to his right eye.  

Notwithstanding, and regrettably, the medical evidence does not show that the Veteran now manifests an eye condition for which service connection may be granted under VA regulations.  

Private medical records show notations of apparent disrupted vision in April and June 2004, but vision returned to normal in April 2004.  In November 2004, the physician observed the eyes to be okay, but noted that the Veteran needed to see an eye doctor.  In August 2005, the physician indicated that pupils were equal, round, regular, and react to light and accommodation without what appears to be a notation of extraocular movement.  The physician again stated that the Veteran needed to see an eye doctor.  In August 2006, the Veteran denied blurring, diplopia, irritation, discharge, loss of vision, pain and photophobia.  The physician observed the Veteran to have normal lids and conjunctivae, pupils were equal, round, regular, and react to light and accommodation, and but what appears to extraocular movement was indicated not full.  

VA examination dated in July 2009 shows that the claims file was available to the examiner.  The examiner noted that the Veteran had had diabetes for about 5 years and was treated with tablets.  The Veteran reported that his eyes were somewhat sensitive to light and that he may have a slight blur in vision.  He reported no diplopia was present.  The examiner objectively observed the Veteran's pupils to be round, regular and equal and responsive to light.  Motility examination found full excursions.  Globes were white, the anterior chambers were deep and there were no cells.  Disc, macula, and vessels were within normal limits and cup disc ratio was .02 in each eye.  Intraocular tensions were measured at 16 on the right and 18 on the left.  No evidence of diabetic retinopathy was found.  Vision was measured at 20/20 near and distant, with and without correction, bilaterally.  The examiner diagnosed diabetes mellitus without diabetic retinopathy and refractive error, noting that the Veteran's vision was fully correctible with ordinary glasses and that blurring may be due to the dilation of his pupil.  

Upon review of the record, the Board finds that the Veteran does not have an eye disability that may be service connected under VA regulations.  See 38 C.F.R. § 3.303(c).  Indeed, the VA examiner diagnosed refractive error.

The Veteran has submitted no competent medical evidence contrary to the findings cited above, although he has been accorded ample opportunity to furnish it.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  

The Board has no reason to doubt the Veteran's observations that his vision has decreased.  The Veteran is competent to provide statements concerning factual matters of which he has first-hand knowledge (i.e., experiencing repeated exposure to explosions, use of night vision goggles, and weapon use and observing decreased visual acuity).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to render the clinical opinion necessary as to whether his eye disability is manifested by a condition other than refractive error such that it rises to a disability for which service connection may be granted under VA regulations.  As a layman, he lacks the required medical credentials, to offer opinions on medical diagnosis and causation or that his visual impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of medical evidence that the Veteran manifests an eye disability for which service connection may be granted under VA regulations, the preponderance of the evidence is against the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of proof of a present disability, there can be no valid claim.")

The Board has considered the "benefit-of-the-doubt" doctrine in this case but finds that it is does not apply in this case because the preponderance of the evidence is against the claim and an approximate balance of positive and negative evidence regarding the merits of the outstanding issue does not exist.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for an eye disability is denied.





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


